                        UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NORTH CAROLINA (WESTERN DIVISION)

                         CASE NO.:   5:09-CR-00216-FL-8


                           UNITED STATES OF AMERICA,
                                                                        FILED
                                        v.


                                  ZIYAD YAGHI,
                                                 Defendant.
                                                              --~~-
                                                              BY
                                                                   MAR 2 2 2021
                                                               us DIS    T   T. ECNC
                                                                              OEPCU<




        MOTION FOR RESENTENCING PURSUANT 18 U.S.C. § 3582(c)(1)(A)(i)

                                TABLE OF CONTENTS

INTRODUCTION • .••....................•••.....••........•• .•.•.....•......•.•.. . 1

FACTUAL BACKGROUND PROCEEDING YAGHI'S ORIGINAL SENTENCING ....•.•...•...•.....• 2
YAGHI HAS EXHAUSTED HIS ADMINISTRATIVE REMEDIES UNDER 18 U.S.C. § 3582(c)(1)(A)
( i) ........................................... ................................ 3
BECAUSE THE JURY RETURNED A GENERAL VERDICT THAT DOES NOT SPECIFY.UNDER WHICH
PRONG OF 18 U.S.C. § 956(a) IT BASED ITS JUDGMENT, YAGHI'S ADVISORY GUIDELINE
RANGE SHOULD HAVE BEEN CALCUIATED ON THE LEAST-PUNISHABLE OFFENSE UNDER THE
STATUTE, i.e., CONSPIRACY TO MAIM, SITTING A 35 YEAR STATUTORY MAXIMUM, PURSUANT
APPRENDI v. NEW JERSEY, 530 U.S. 466, 490 (2000) ................•.•..........• 4
THE 32 YEAR . SENTENCE IMPOSED UPON YAGHI IS DISPROPORTIONATE TO
OTHER DEFENDANTS CONVICTED OF.SIMILAR AND MORE CULPABLE CONDUCT ..•.....•...... 6
YAGHI'S DEMONSTRATED ESCHEWAL OF HIS YOUTHFUL FOLLY OVER THE LAST 12 YEARS
OF HIS IMPRISONMENT IS EXTRAORDINARY AND COMPELLING .•......................... 7




       Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 1 of 9
                                     INTRODUCTION


     It's nothj.ng -.new.   During World War II, Japanese citizens were placed in
internment camps, right here in America.       Elsewhere, Jewish people were marked

with a Yellow Star.     In the early 2000s, people of middle eastern descent were
the pariaha.     Alas, it's fundamental human nature.    A xenophobia born out of the

basest survival instincts: Terrorists are bad.       Many .terrorists.are middle eastern.

Hence, middle eastern people are the enemy.       Such is the logic of the frenzied hunt

that became a domestic war against middle eastern young men back at the turn of_
the millenium.     (See: "Is History Repeating Itself?    Sentencing Young American

Muslims in the War on Terror." The Yale Law Journal. By: Sameer Ahmed [2017])
      Against that backdrop, consider then-18-year-ol d Ziyad Yaghi, who, back in
2006, wasn't even a man grown.      Rather, he was an adolescent, of middle eastern
descent and raised in the m4slim faith.        Imagine the bullying, the prejudice

belittling, Yaghi faced each day of his highschool years directly following
the 9/11 tragedy and the nascent War on Terror.        Imagine:the: turmoil and confusion

alive in his burgeoning teenage mind.      Now, recall that, at that time, Federal

Agents, actively seeking a target, began investigating this kid.         What did they

uncover?   Why, they uncovered nothing more than an angst-filled young man desperately
seeking an identity, gasping to be accepted.       And, accepted he was, albeit by men of

not so innocent notions.      Ultimately, after gathering the musings of a young,
misguided man, i.e., some admittedly frightening rap lyrics, and, perhaps, strong
rhetoric, painted in a light that is gilded by law enforcement zealousness, the
government ensnared Yaghi in a loosely-structu red terrorism conspiracy.        There was

never any real, flesh and blood, victim, and no one was harmed. Yet, after trial
before this Court, Yaghi was convicted under 18 U.S.C.       §§   956, 2339A, and sentenced

to more than 30 years.      The evidence was heard by a jury and confirmed on appeal,


                                           1
       Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 2 of 9
all that's water under the bridge. United States v. Hassan, 742 F.3d 104 (4th Cir. 2014)
       And, Yaghi doesn't seek to rehash the facts here.
       Rather, pursuant 18 U.S.C. § 3582(c)(1 )(A)(i), Yaghi asks this Court to

consider that hindsight is 20/20.     A lot has changed.   After all, the government

its-elf admits Yaghi was not a part of his co-consp irator's "inner circle" by late
2007. Id. at 120
       And, though he is convicted of maintaini ng ties with others beyond that
point, it is beyond dispute that any such conduct ceased by 2009, when Yaghi was
        I
arrested and confined. Id.
       Thus, Yaghi remains imprisone d for more than 30 years for some inchoate •
offenses based on an aggressiv e investiga tion into his folly-fil led associati ons
and whimsical teenage ideas -- ideas that were cultivate d by a culture that, at least
at the time, hated everythin g about his nationali ty and heritage, and men who
capitaliz ed off that to suit their own ends.    Now, he asks this Court to corisider

the extraordi nary circumsta nces of these facts and find that they compel his release
to government supervisi on forthwith -pursuan t§ 3582(c)(1 )(A)(i). See United States v.
McCoy, 981 F.3d 271 (4th Cir. Dec. 2, 2020)      (Holding that District Courts_- have

unlimited authority to determine what is compellin g and extraordi nary under
18 U.S.C. § 3582(c)(1 )(A)(i) and requiring a fresh evaluatio n of the sentencin g
factors under 18 U.S.C. § 3553(a), as applied to: the facts as they stand today.)


                FACTUAL BACKGROUND PROCEEDING YAGHI'S ORIGINAL SENTENCING


      Early on, Yaghi was imprisoned in some of,the most violent Federal Penitenti aries
            I

in the Nation due to the Federal Bureau of Prison's (FBOP's) point-bas ed classific ation
 system, which awarded Yaghi a high custody score due to his young age and offense(s )
 of convictio n.    Despite the terrible violence in places such as USP Coleman in


                                            2
            Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 3 of 9
 Florida and USP Florence in Colorado (prisons far from Yaghi's home and family),
 Yaghi stayed above the fray, and availed himself of myriad programming, educational,
 and job opportunities -- no small feat in such places.       Ultimately, Yaghi's clear-
 conduct caused his~point-based score to reduce down to require his placement in
 medium-security, which is where he is currently confined, at FCI-Ray Brook, in New
 York.       While at FCI-Ray Brook, Yaghi has continued to participate in available
 programming,:-educational, and employment opportunities.      However, beginning in early
 2020, the FBOP entered a prolonged modified lockdown due to COVID.       For many months,
 all prisoners
            I
               'were confined to their cells for all but 20 minutes a day to shower
 or call home.       As the virus tore through the prison, various levels of restrictions
 have been imposed.       To date, FCI-Ray Brook continues to confine its prisoners to
 overcrowded cellblocks and multiple-occupant cells, without regard for CDC
 recormnendations.      Social distancing and proper hygiene is impossible.   Especially
 since Ray Brookhasincreased its prisoner population by more than 200 inmates over
 the last several months of the most-severe COVID Outbreaks.       (See:,:Exhibit A, attached);
 and~ United States v. Douglas, 2021 U.S. Dist. LEXIS 10755, at 20, 22 (Dist. of
 DC, January 21, 2021) (Detailing horrid conditions at FCI-Ray Brook and finding
 same relevant to release of convicted muderer under§ 3582.)


YAGHI HAS EXHAUSTED HIS ADMINISTRATIVE REMEDIES UNDER 18 U.S.C. § 3582{c:.J(1)(A)(i) ..


         Fra~kly, the administrative remedy process within the FBOP is a farce. See
 United States v. McCoy, 981 F.3d 271; 2020 U.S. App. LEXIS 37661, at 7 (4th Cir.
         I


 Dec. 2, 2020); United States v. Brooker, 976 F.3d 228, 232 (2d Cir. 2020)
         Nevertheless, Yaghi has requested the Warden submit a motion under§ 3582
 on his behalf, and 30 days have lapsed since Yaghi has made that request. Id.
 (See Exhibit B)


                                             3
             Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 4 of 9
 BECAUSE THE JURY RETURNED A GENERAL VERDICT THAT DOES NOT SPECIFY UNDER WHICH
 PRONG OF 18 U.S.C. § 956(a) IT BASED ITS JUDGMENT, YAGHI'S ADVISORY GUIDELINE
 RANGE SHOULD HAVE BEEN CALCULATED ON THE LEAST-PUNISHABLE OFFENSE UNDER THE
 STATUTE, i.e., CONSPIRACY TO MAIM, SETTING A 35· YEAR STATUTORY MAXIMUM, PURSUANT
 APPRENDI v. NEW JERSEY, 530 U.S. 466, 490 (2000).


      18 U.S.C. § 956(a) lists three (3) separate offenses, i.e., Murder, Kidnap,
or Maim.   Each of these offense prongs sets a different Statutory sentencing
range -- Conspiracy to Murder imposes 0-LIFE; Conspiracy to Kidnap imposes
0-LIFE; but, Conspiracy to Maim imposes 0-35 years. Id.
      Here, the jury rendered a general verdict without specifying on which prong
of§ 956(a) it found yaghi guilty. (Dkt. No. 1508)           Thus, the default penalty
provision under§ 956(a) must,apply, and that default Statutory maximum must be
the 35 years under Conspiracy to Maim, because it is the least~punishable offense
under the Statute. Cf. United States v. Collins, 415 F.3d 304, 312-315 (4th Cir.
2005) (Analyzing the effect of a general verdict in a drug conspiracy and holding
that the least-punishable Statutory sentencing range must be applied to set the
Statutory maximum sentence under Apprendi.)
     Given the default Statutory maximum of 35 years applies, the controlling
advisory guideline provision in this case should have been, and is, U.S.S.G. §
2X1.1 (general conspiracy).   Following the instruction of U.S.S.G. § 1B1.2,
Application.Note, 4,,runs contrary to Apprendi because it permits the Court to
substitute itself for the jury's determination of which provision of§ 956(a)
Yaghi is convicted of. 530 U.S. at 490
      Thus, the advisory guideline for Conspiracy to Maim, U.S.S.G. § 2A2.2
(aggravated assau1t:), controls and dictates a BOL of 14. Id.
            0




      When sentencing Yaghi, the Court overlooked the implications of the
                                                        I


general verdict vis-a-vis Apprendi_., consequently imposing a LIFE Statutory maximum
as its guidelines starting point. See Dkt. No. 1655 ("[T]he court concluded that


                                       4

      Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 5 of 9
the [probation] officer correctly determined the advice of the Guidelines to be ...
life on count 2.")

      Respectfully, this was error.
      And, though Yaghi is sentenced below the 35 year Statutory maximlllTI, this
error was prejudicial because the Court must always begin its guidelines analysis
at_ the proper starting point, which here was CHC III, B0L 14, with a Stautory
maximlllTI of 35 ye~r;;:., :I-lad the Court properly calculated the guideline range
under these factors, which it is required to do as a matter of law, it would
likely have arrived at an entirely different sentencing result. Cf. In re Hubbard,
825 F.3d 225, 235 (4th Cir. 2016) ("[A]lthough available sentences-are technically
controlled by Statute, the Sentencing Guidelines hardly represent a mere suggestion
to courts about proper sentences defendants should receive.")
      Yaghi has not previously argued this, however, under§ 3582(c)(1)(A)(i),
this Court must reasses the factors listed under§ 3553(a) anew, one of which
is consideration of the proper guidelines calculation. Cf. United States v. Hall,
2020 U.S. Dist. LEXIS 235238, at 7 (E.D. of North Car., Dec. 15, 2020)(Flanagan, J.);
McCoy, 2020 U.S. App~ LEXIS at 12
      Additionally, given the difference this miscalculation makes in the available
sentences under which Yaghi may be punished, the Court is free to consider this
extraordinary and compelling, and previously unc_orrected, error in deciding this
motion. McCoy, 2020 U.S. App. LEXIS at 27 ("[D]istrict courts are 'empowered •.. to
consider any extraordinary and compelling reason for release that a defendant
might raise."')

                                                                                      _j




                                          5


       Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 6 of 9
           THE 32 YEAR SENTENCE IMPOSED UPON YAGHI IS DISPROPORTIONATE 'IO
           OTHER DEFENDANTS CONVICTED OF SIMILIAR AND MORE·CULPABLE CONDUCT.


          In line with its reassesment of the§ 3553(a)-fac tors and above guidelines
 recalculatio n, this Court should consi¢er the terrible incongruity of imposing 32
 years imprisonment upon a youth, now 12 years older, in comparison to the terms
 of confinement imposed upon others copvicted of similar and/or more culpable
 conduct nationwide. Indeed, this Court has imposed far less severe sentence in
more significant circumstanc es, where it found defendants to have repeatediy sought
 "to travel overseas for the purposes of violent jihad[,]" yet issued judgments of
98 months and 108 months, respectivel y, against those defendants-. See United States v.
]!:own,   No. 1:14-cr-000 58 (E.D.N.C.)

        Such examples are myriad. See United States v. Muhtorov, 329 F~ Supp. 3d 1289,
1306-1313 (Dist. Colorado, Aug. 30, 2018) (Listing and comparing terrorism-r elated
sentences,- and classifying defendant as a mid-level terrorism defendant.)
         By comparison to the cases listed and analyzed above, Yagp.i.' s youthful, fleeting,
infatuation with ideals he had been spoonfed and is worlds away from now, does not
justify the draconian imprisonment he is condemned to.      After all, the National
average sentence for murder was 291 months in 2018            years less than the
sentence imposed upon Yaghi: consequent his passionate youthful ideas. Cf. United
States v. Decator, 2020 U.S. Dist. LEXIS 60109, at n. 9 (Dist. Maryland, April 6,
2020)
        Even John Walker Lindh, the so-called "American Taliban," an American citizen
caught actively fighting for the Taliban post 9/11, received a sentence less severe
than Yaghi did.     And, he has been sentenced to more time in prison than other more
culpable co-conspira tors in this case, e.g., Boyd (who received 18 years imprisonment)


     Accordingly, Yaghi implores the Court to re~onsider these disparities when


                                       6
          Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 7 of 9
conducting its de novo sentencing analysis under McCoy, Supra.


 YAGHI'S DEMONSTRATED ESCHEWAL OF HIS YOUTHFUL FOLLY OVER THE LAST 12 YEARS
 OF-HIS IMPRISONMENT'IS EXTRAORDINARY AND COMPELLING.


      Over the last 12. years YaghL has avoided any serious disciplinary issues
in environment's extremely prone to violence.   Additionally, he has completed
myriad recidivism-risk reduction and ongoing education programs, far too many
to list here.    (See Exhibit C) This is not .the norm -- especially not for so
young a man sentenced to so long a time.   Recall, also, despite extreme COVID
restrictions imposed on·prisoner movement for more than a year now, Yaghi has
still maintained clear conduct, programming completion, and educational employment
as a GED tutor. (Exhibit C) This Court is instructed by decisions like McCoy and
Brooker, Supra., to analyze the§ 3553(a) factors in a contemporary lens,
considering the facts and circumstances as they exist today. Cf. Hall, 2020 U.S.
Dist. LEXIS 235238, at 7 (Flanagan, J.)
     Yaghi's behavior and determination to better himself, despite-the abysmal
circumstances he is confronted with each day, is extraordinary and compe~ling,
and he prays this Honorable Court exercise its discretion to revisit his sentence
with a measure of mercy and grace for all of the foregoing reasons.

March 15, 2021
                                  Respectfully submitted,

                                  Zi
                                  P one o.: 51771-056
                                  FCI-Ray Brook, P.O. Box 900
                                  Ray Brook, NY 12977




       Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 8 of 9
                           CERTIFICATE OF SERVICE


     I. Ziyad Yaghi, swear, under the pains and penalties of perjury,
pursuant 28 U.S.C. § 1746, that I caused the foregoing motion to be served
upon the United States Attorney for the Eastern District of North Carolina
(Western Division) by placing same in the Prison Mailbox, appropriately
addressed, and affixed with First Class U.S. Postage, pre-paid, on today.

                                           '
SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY MARCH 15, 2021.

                     X:




                                       8




       Case 5:09-cr-00216-FL Document 2362 Filed 03/22/21 Page 9 of 9
